UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of September 30, 2010 Commission File Number 333-98397 Lingo Media Corporation (Translation of registrant's name into English) 151 Bloor Street West, Suite 703, Toronto, Ontario Canada M5S 1S4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. LINGO MEDIA CORPORATION Date: November 29, 2010 By: /s/Michael Kraft Michael Kraft President and CEO Interim Consolidated Financial Statements (Expressed in Canadian Dollars) LINGO MEDIA CORPORATION September 30, 2010 and 2009 (Unaudited – See Notice to Reader) The Interim Consolidated Balance Sheet of Lingo Media Corporation as at September 30, 2010 and the Interim Consolidated Statements of Operations, Deficit and Cash Flows for the nine months then ended have not been reviewed by the Company’s auditors. These financial statements are the responsibility of the management and have been reviewed and approved by the Company’s Audit Committee. 1 LINGO MEDIA CORPORATION Interim Consolidated Financial Statements (Expressed in Canadian Dollars) September 30, 2010 and 2009 (Unaudited – See Notice to Reader) Notice to Reader Management has compiled the interim consolidated financial statements of Lingo Media Corporation (“Lingo Media” or the “Company”) consisting of the Interim Consolidated Balance Sheets as at September 30, 2010 and the Interim Consolidated Statements of Deficit, Operations, and Cash Flows for the nine months then ended.All amounts are stated in Canadian Dollars. An accounting firm has not reviewed or audited these interim financial statements and management discussion and analysis thereon. 2 LINGO MEDIA CORPORATION Interim Consolidated Financial Statements (Expressed in Canadian Dollars) September 30, 2010 and 2009 (Unaudited – See Notice to Reader) CONTENTS Page Interim Consolidated Financial Statements: Balance Sheets 4 Statements of Deficit 5 Statements of Operations 6 Statements of Cash Flows 7 Notes to Financial Statements
